Citation Nr: 0922003	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 24, 1951 to 
May 23, 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, wherein the RO denied claims of service 
connection for hearing loss and tinnitus.  After the Veteran 
appealed the decision, the RO granted service connection for 
tinnitus by way of a June 2007 rating decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

It is as likely as not that the Veteran developed hearing 
loss as a result of his active military service.


CONCLUSION OF LAW

The Veteran has bilateral sensorineural hearing loss that is 
the result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that he was exposed to loud noises as a 
result of weapons fire without the use of ear protection 
during basic military training.  He states that he 
experienced loss of hearing during service and he believes 
that he developed hearing loss as a result of the noise 
exposure.  Thus, the Veteran contends that service connection 
is warranted for hearing loss.

The RO attempted to obtain the Veteran's service treatment 
records.  However, the National Personnel Records Center 
informed the RO that the Veteran's service records were 
likely destroyed in a fire.  Thus, there are no medical 
records from the Veteran's period of service available for 
review.

Even though there are no medical records available to 
document any in-service hearing loss, the Veteran is 
competent to attest to the events that transpired during his 
basic military training and to symptoms he experienced to the 
extent they are capable of observation by a lay person.  See, 
e.g., Savage v. Gober, 10 Vet. App. 488, 495 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Veteran 
is competent to attest to in-service exposure to loud noises 
from gunfire without the use of ear protection.  
Additionally, he is competent to state that he began to 
experience decreased hearing during basic military training 
and that the symptom has continued to the present day.  The 
Board finds no reason to question the Veteran's credibility 
on the matter.

The RO recognized the circumstances as it sought to obtain a 
VA medical opinion in connection with an audiological 
examination.  In May 2007, the Veteran underwent examination.  
According to the results provided by the examiner regarding 
audiometric testing and Maryland CNC speech recognition 
scores, the Veteran has impaired hearing for VA purpose.  See 
38 C.F.R. § 3.385.  In addition to tinnitus, the examiner 
provided a diagnosis of bilateral sensorineural hearing loss.

In regards to any relationship between the Veteran's current 
hearing loss and his period of military service, the VA 
examiner gave the opinion that the Veteran's hearing loss and 
tinnitus were less likely as not caused by or a result of 
noise exposure in military service.  The examiner pointed to 
the many years of post-service noise exposure of farming and 
hunting.  She commented that the few months of in-service 
noise exposure paled in comparison to the post-service noise 
exposure.

Notably, in the June 2007 rating decision, the RO granted 
service connection for tinnitus in spite of the VA examiner's 
identical opinion regarding tinnitus.  Ultimately, the RO 
placed greater weight on the Veteran's lay statements 
indicating that his tinnitus did in fact have its onset 
during his basic military training, that is, at least when 
reasonable doubt was resolved in the Veteran's favor.  In 
other words, the RO determined that it was at least as likely 
as not that the exposure to loud noises caused the Veteran's 
tinnitus regardless of any post-service noise exposure.

The Board finds that the same principles apply to the 
Veteran's claim of service connection for hearing loss.  
Similar to attesting to symptoms related to tinnitus (buzzing 
in ears), the Veteran attested to symptoms related to hearing 
loss (decreased hearing).  Although 38 C.F.R. § 3.385 sets 
forth the requirements for hearing impairment for VA 
purposes, the requirements apply only to establish current 
disability.  Those requirements do not apply to previous time 
periods such as the period of the Veteran's basic military 
training.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

In this case, current disability of bilateral sensorineural 
hearing loss is established.  Notwithstanding the VA 
examiner's opinion, the Veteran has provided credible lay 
evidence of in-service noise exposure (conceded by the RO) 
and continuity of symptomatology since that time.  Moreover, 
it should be pointed out that the VA examiner did not 
entirely rule out in-service noise exposure as a cause, but 
found that the in-service exposure paled in comparison to 
other exposure.  Such a statement suggests that the in-
service exposure may have in fact played a role in the 
development of hearing loss.  Thus, when resolving reasonable 
doubt in favor of the Veteran, the Board finds that it is as 
likely as not that the Veteran developed hearing loss as a 
result of his active military service.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection 
for bilateral sensorineural hearing loss is warranted.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


